DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22-23, 25-26, and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lofftus (US 2015/0234098) in view of Richards (US 2004/0170800).
Lofftus teaches a method of making a light blocking article, the method comprising providing an opacifying element comprising a substrate and an opacifying layer, the opacifying layer comprising: (a) 40 to 90 weight % porous particles which include a continuous polymeric phase and discrete pores having a mode particle size of 2 to 50 μm and a porosity of 5 to 70 volume %, (b) 10 to 60 weight % of a matrix polymer (i.e. binder), wherein the amounts are based on dry weight of the opacifying layer (See [0015]-[0021]; [0025]-[0026]; [0034]; [0065]-[0084]; [0105]; [0115]-[0130]). Lofftus teaches that the substrate can comprise polyester, cellulosic materials, glass, polyolefins, polyvinyl choloride, and other materials that meet the new limitation requiring said materials (See [0117]). Regarding the limitation requiring that the opacifying layer is non-foamed, Lofftus teaches a plurality of coating techniques for applying the opacifying layer to the substrate, many of which do not mention or require foaming (See [0128]). Lofftus teaches that the porous particles and matrix polymer may be present in an aqueous dispersion which is then dried to form the opacifying element (See [0026]; [0123]). Regarding the amounts of porous particles and matrix polymer in the aqueous dispersion may be 25% or higher (See 
Lofftus does not expressly disclose providing a fabric having a face side and a back side and laminating the opacifying element to the back side of the fabric to provide the opacifying article.
Richards teaches a method of making a blackout drapery fabric (10), the method comprising forming an opacifying element by bonding a blackout film (12) and a layer of acrylic latex (18) and laminating the opacifying element to a fabric (24) to form the blackout drapery fabric (See Figures; [0035]-[0045]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to laminate the light blocking article of Lofftus to a fabric layer. The rationale to do so would have been the motivation provided by the teaching of Richards that a fabric layer can be printed or decorated to provide an aesthetic appearance (See [0021]; [0045]). 
Regarding claim 23, in the proposed combination an outer surface of the opacifying layer would be laminated to a back side of the fabric as claimed as shown in Fig. 1 of Richards.
Regarding claim 25, Richards teaches than an adhesive may be used to laminate the blackout film and the fabric (See [0045]).
Regarding claim 26, Richards teaches that the adhesive is plastisol (See [0045]), which is a heat seal adhesive as claimed.
Regarding claim 28, examiner is taking official notice that it is well-known and conventional in the prior art to treat fabrics for water-repellency and stain resistance such that such a treatment would have been immediately obvious to one of ordinary skill in the art at the time of filing. Such treatments are ubiquitous in the art and routinely performed in any fabrics, including window treatments, which will be used in residential or commercial areas to prevent damage and increase product life.

Regarding claim 30, Lofftus teaches that the opacifying element can have a dry thickness of at least 100 μm (See [0130]).
Regarding claim 31, Lofftus teaches that the substrate may include polymeric films, cellulosic materials, polyesters, and other materials that meet the claims (See [0117]-[0118]).
Regarding claim 32, Lofftus teaches porous particles with a mode particle size of 3 to 20 μm (See [0069]). 
Regarding claim 33, Lofftus teaches an opacifying colorant in amounts of at least 0.001 weight % (See [0084]) which are capable of absorbing electromagnetic radiation in the visible range of 380 to 780 nm (See [0082]).
Regarding claim 34, the opacifying colorant of Lofftus is carbon black or a neutral black pigment or dye (See [0083]).
Regarding claim 35, Lofftus teaches that the layers of the opacifying layer may include tinting colorants (See [0053]; [0087]).
Regarding claim 36, Lofftus teaches an opacifying layer with 40 to 90 weight % porous particles and 10 to 60 weight % of a binder, as detailed above. These ranges contain many values which satisfy the instantly claimed ratios. For example, a layer with 40% porous particles and 60% binder has a ratio of 2:3, and a layer with 90% porous particles and 10% binder has a ratio of 9:1 as claimed.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lofftus (US 2015/0234098) in view of Richards (US 2004/0170800) as applied to claim 22 above, and further in view of Brick (US 2016/0355660).

Lofftus and Richards do not expressly disclose disposing a second opacifying layer on a second surface of the substrate.
Brick teaches a method of making opacifying elements (See Abstract), the method comprising applying an opacifying layer to one or both planar surfaces of a substrate (See [0113]).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply a second opacifying layer to the substrate of Lofftus, as taught by Brick. Brick teaches that application of opacifying layers to a single surface or to both planar surfaces are recognized in the prior art as being suitable for the production of opacifying elements (See [0113]). Therefore the use of either arrangement in the method of Lofftus and Richards would have been obvious.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lofftus (US 2015/0234098) in view of Richards (US 2004/0170800) as applied to claim 25 above, and further in view of Leaderman (US 5,741,582).
Lofftus and Richards combine to teach a method of making a light blocking article, as detailed above. The combination of Lofftus and Richards includes an opacifying element laminated to a fabric with adhesive.
Lofftus and Richards do not expressly disclose that the adhesive is contained within the opacifying layer of the opacifying element.
Leaderman teaches a method of making blackout drapery lining with dual fabric surfaces, the method comprising laminating a fabric layer (16) with an adhesive (14), wherein the adhesive also acts as an opacifying element (See Figures; col. 1, line 28 to col. 4, line 38). 
.

Response to Arguments
Applicant’s arguments, filed 07/23/2021, have been fully considered but are not persuasive.
Applicant argues against the combination of Lofftus and Richards. Applicant states that the Richards reference requires extrusion of a blackout film component and that extrusion of the materials of Lofftus is not possible or at the very least would render the materials unusable for their intended purpose. This is a mischaracterization of the proposed combination. Lofftus, not Richards, teaches the instantly claimed opacifying element without a latex foam or metallized layer and its method of manufacture, as detailed above. The Richards reference is used only to show that it was known in the prior art to apply opacifying layers to fabric layers for aesthetic purposes. In the proposed combination, the opacifying layer is made according to the method of Lofftus, with no extrusion step. Therefore the applicant’s arguments against extruding the materials of Lofftus are moot.
Applicant also argues that a latex substrate cannot form a free-standing opacifying element as claimed. This argument is not commensurate with the scope of the claims, which do not recite the opacifying layer as being free-standing. Furthermore, Lofftus clearly teaches non-latex substrates, such as polyester, cellulosic materials, glass, polyolefins, polyvinyl choloride, and other materials (See [0117]).
Applicant argues that the teachings of Lofftus and Richards would lead one of ordinary skill in the art would lead a skilled worker away from the instantly claimed invention. Examiner disagrees because reference does not teach away if it merely expresses a general preference for an alternative invention but does not criticize, discredit, or otherwise discourage investigation into the invention 
Applicant argues that Brick teaches that both opacifying layers must be foamed. This is not persuasive because Lofftus teaches non-foamed layers, as detailed above. In the proposed combination, the non-foamed layers of Lofftus are utilized.
Applicant argues that the opacifying element of Lofftus cannot be used as an adhesive layer because its bonding capacity is not known. This is not persuasive because Leaderman teaches that opacifying layers can be used as adhesives, as detailed above. It therefore would have been obvious to one of ordinary skill in the art to use or at least attempt to use other opacifying layers as adhesives, such as that of Lofftus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/               Primary Examiner, Art Unit 1746